 


109 HR 2797 IH: Aime Zyla Act of 2005
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2797 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mr. Green of Wisconsin introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act to extend registration requirements to juvenile sex offenders. 
 
 
1.Short titleThis Act may be cited as the Aime Zyla Act of 2005. 
2.Registration required for juvenile sex offendersSection 170101(a)(1) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14071(a)(1)) is amended— 
(1)by striking and at the end of subparagraph (A); 
(2)by striking the period at the end of subparagraph (B) and inserting ; and; and 
(3)by adding at the end the following: 
 
(C)a person who was adjudicated a juvenile delinquent for conduct that would be an offense described in subparagraph (A) or (B) if committed by an adult to register as required under subparagraph (A) or (B) if the adjudication were a conviction for the offense..  
 
